Order entered October 8, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00747-CV

             TRANSAMERICA LIFE INSURANCE COMPANY, Appellant

                                            V.

                              JILLIAN HELMER, Appellee

                    On Appeal from the 192nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-96-06849


                                   No. 05-18-01120-CV

           IN RE TRANSAMERICA LIFE INSURANCE COMPANY, Relator

               Original Proceeding from the 192nd Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-96-06849


                                        ORDER
                         Before Justices Lang, Myers, and Whitehill

      Before the Court is appellant’s motion to consolidate appeal and original proceeding.

Appellant asks the Court to consolidate its appeal docketed as cause number 05-18-00747-CV

with the original proceeding filed September 25, 2018 and docketed as cause number 05-18-

01120-CV in which appellant seeks a writ of mandamus.
       We    GRANT       the   motion    and   ORDER       cause   number     05-18-01120-CV

CONSOLIDATED into cause number 05-18-00747-CV. We DIRECT the Clerk of Court to

remove all documents from cause number 05-18-01120-CV and refile them in cause number 05-

18-00747-CV and to treat cause number 05-18-01120-CV as a closed case. We ORDER that all

future pleadings be filed in and bear only cause number 05-18-00747-CV.

       We request that appellee Jillian Helmer file a response to the petition for writ of

mandamus filed by appellant in cause number 05-18-01120-CV. We DIRECT appellee to

include in her appellee’s brief in cause number 05-18-00774-CV any response to the petition for

writ of mandamus. The consolidated response shall be filed by October 24, 2018.


                                                   /s/    DOUGLAS S. LANG
                                                          JUSTICE